Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 1 of 10 PageID #:285024




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                             No. 1:16-cv-08637

 This Document Relates to:                              The Honorable Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert
 Chick-fil-A, Inc. v. Agri Stats, Inc. et al., 20-cv-
 7205


                                     AMENDED COMPLAINT

       1.       Plaintiff Chick-fil-A, Inc. (“Plaintiff” or “CFA, Inc.”) is a Georgia corporation with

its principal place of business in Fulton County, Georgia. CFA, Inc. develops and supports a chain

of retail quick-service restaurants specializing in a boneless breast of chicken sandwich, known as

the Chick-fil-A® Chicken Sandwich.

       2.       Since CFA, Inc. was founded by Truett Cathy in 1964, it has endeavored to conduct

business with an emphasis on business ethics such as fairness, honesty, loyalty, and respect.

       3.       The majority of Chick-fil-A branded restaurant businesses are owned and operated

by independent franchisees, known as Operators. CFA, Inc. also operates various Chick-fil-A and

other restaurants itself from time to time. Certain affiliates of Chick-fil-A operate certain Dwarf

House restaurants and Truett’s Grill restaurants, which are licensed to sell Chick-fil-A products.

CFA, Inc. has also granted licenses to certain Chick-fil-A licensees. Collectively, these Chick-fil-

A branded restaurants make up the “CFA Restaurant Group.”

       4.       Broiler chicken is the central ingredient in many of the proprietary products served

at each Chick-fil-A branded restaurant, which include, but are not limited to, the Chick-fil-A®

Chicken Sandwich, the Grilled Chicken Sandwich, the Spicy Chicken Sandwich, and the Chick-

fil-A® Nuggets. These proprietary chicken products have directly contributed to the success and
                                                    1
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 2 of 10 PageID #:285025




growth of the CFA Restaurant Group into one of the nation’s largest quick service restaurant

chains.

          5.   To ensure consistency in taste and quality of products served across multiple

locations spanning multiple states, CFA, Inc. negotiated and contracted directly with certain

Defendants for the production and supply of its chicken according to CFA, Inc.’s unique recipes

and specifications. These negotiations and contracts governed the price at which certain

Defendants agreed to supply the CFA Restaurant Group with broiler chicken.

          6.   CFA, Inc. provided certain Defendants with instructions regarding each step of the

preparation and packaging process for the chicken products sold by the CFA Restaurant Group,

including the recipe for those products and specific requirements for packaging and labeling those

products.

          7.   CFA, Inc. also utilized distributors such as Armada Supply Chain Solutions, LLC

and Armada Warehouse Solutions, LLC (collectively “Armada”), Golden State Foods Corp. and

Quality Custom Distribution Services, Inc. (collectively “GSF/QCD”), and Meadowbrook Meat

Company, Inc. and McLane Foodservice, Inc. (collectively “MBM/McLane”), to serve the CFA

Restaurant Group. For purposes of this action, Armada, GSF/QCD, and MBM/McLane have all

assigned their claims arising out of these transactions to CFA, Inc.

          8.   CFA, Inc. brings this action on its own behalf, and additionally and alternatively,

as assignee of Armada, GSF/QCD, MBM/McLane, and their affiliates (collectively “Assignors”).

All references in this Complaint to “CFA, Inc.” or “Plaintiff” include Chick-fil-A, Inc.’s

Assignors.

          9.   CFA, Inc. and/or its Assignors purchased billions of dollars worth of broiler

chicken from Defendants and/or their co-conspirators throughout the relevant period at prices that



                                                 2
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 3 of 10 PageID #:285026




were artificially inflated due to the conduct outlined below. As such, CFA, Inc. and the CFA

Restaurant Group sustained injury and damages to their businesses as a proximate result of the

antitrust violations and other unlawful activities alleged in this Complaint.

       10.     CFA, Inc. brings this action for damages under the federal antitrust laws against the

defendants identified below and incorporates by reference Direct Action Plaintiffs’ Consolidated

Complaint and Demand for Jury Trial [ECF Nos. 3924, 3922] filed in In re Broiler Chicken

Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.) on October 23, 2020. 1

       11.     CFA, Inc. joins Section II of the Direct Action Plaintiffs’ Consolidated Complaint

and Demand for Jury Trial [ECF Nos. 3924, 3922], adding the following to specify CFA, Inc.’s

causes of action and the Defendants and Co-Conspirators in CFA, Inc.’s action.




1
  Pursuant to the Court’s orders in In re Broiler Chicken Antitrust Litig., 1:16-cv-08637, the Direct-
Action Plaintiffs filed “a consolidated complaint” [ECF Nos. 3778, 3652, 3525] containing “all
the allegations the Direct-Action Plaintiffs make against all Defendants” on October 23, 2020
[ECF Nos. 3924, 3922]. The Court’s orders did not address how DAPs seeking to file new
complaints after the filing of Direct Action Plaintiffs’ Consolidated Complaint and Demand for
Jury Trial should proceed. In an effort to promote efficiency, Plaintiff files this abbreviated
pleading that incorporates by reference and adopts the allegations set forth in Direct Action
Plaintiffs’ Consolidated Complaint and Demand for Jury Trial. If the Court prefers a different form
or process, Plaintiff will withdraw this pleading and proceed according to the Court’s direction.


                                                  3
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 4 of 10 PageID #:285027
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 5 of 10 PageID #:285028




Jeffrey Penn, et al., 20-cv-152 (D. Colo.) [ECF No. 101], on October 6, 2020 (the “Superseding

Indictment”).

       14.      CFA, Inc. maintains a roster of pre-approved suppliers for its chicken products,

which over time has included Defendants Claxton, Koch, Mar-Jac, Pilgrim’s, Perdue, Simmons,

Tyson, and Wayne Farms.

       15.      Beginning at least as early as 2012 and continuing at least into 2019 (“Bid-Rigging

Conduct Period”), CFA, Inc.’s suppliers engaged in an unlawful and anticompetitive conspiracy

to coordinate pricing and rig bids submitted to CFA, Inc. for broiler products, with the purpose

and intent to artificially inflate the prices paid by CFA, Inc.

       16.      As part of its procurement process, CFA, Inc. expected its suppliers to engage in a

competitive bidding process, which when complete, would allow CFA, Inc. to award its purchase

volume to the most competitive bidders.

       17.      Rather than engage in a competitive bidding process, CFA, Inc.’s suppliers

routinely exchanged confidential information with each other regarding bids they were submitting,

or intended to submit, so that their supposedly competitive bids were aligned. The suppliers

utilized phone calls, text messages, and email communications to carry out this exchange of

confidential information. These actions were inherently anticompetitive and undermined CFA,

Inc.’s purpose of securing the most favorable and competitive pricing from its suppliers.

       18.      By exchanging confidential and competitively sensitive information, CFA, Inc.’s

suppliers were able to use that information as a benchmark for their own pricing, thus ensuring

that their supposedly competitive bids were aligned. For instance, on or about January 21, 2013,

Scott Brady, Vice President of National Accounts at Claxton, emailed Mikell Fries, President of

Claxton, to pass on price “overage” information from competitors Perdue, Koch, and Pilgrim’s.



                                                   5
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 6 of 10 PageID #:285029




        19.      Again, on or about March 4, 2013,

                             that contained pricing information received from competitors

              and compared        ’s pricing against         ’s pricing.

        20.      CFA, Inc.’s suppliers’ voluntary sharing of their respective confidential pricing

information became even more pronounced following CFA, Inc.’s announcement in February

2014 that it planned to serve antibiotic free or No Antibiotic Ever (“NAE”) broiler chicken meat

at all of its restaurants within the following five years.

        21.      Indeed, the information sharing related to CFA, Inc.’s transition to NAE chicken is

chronicled in the Superseding Indictment, which described conduct that specifically affected a

victim identified by the pseudonym QSR-5.

        22.      CFA, Inc. is the victim identified in the Superseding Indictment by the pseudonym

QSR-5.

        23.      For instance, on or about April 1, 2014, employees of suppliers Claxton, Pilgrim’s,

and Perdue engaged in multiple phone conversations with one another during which they discussed

potential pricing for NAE broiler chicken to be sold to CFA, Inc. Following these conversations,

                 , an employee of Perdue, sent an email to another Perdue employee stating “I also

found out that Pilgrim’s is going to upcharge approx. $.3124/lb on the ABF product. Claxton will

be around the some cost.” The Perdue employee responded: “Great info.”

        24.      Approximately two weeks later, on April 18, 2014, Tim Mulrenin, an employee of

supplier Tyson, called Scott Brady for approximately 12 minutes. Following that conversation,

Brady sent text messages to his superior, Mikell Fries, recapping his call with Mulrenin and

reciting Tyson’s potential pricing for NAE broiler chicken to be sold to CFA, Inc. In that same




                                                   6
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 7 of 10 PageID #:285030




conversation, Brady confirmed to Fries that, in addition to Tyson, he was also coordinating with

Perdue and Pilgrim’s regarding a potential price for NAE broiler chicken to be sold to CFA, Inc.

       25.     The conspiracy to coordinate bids to CFA, Inc. continued into the summer of 2014.

From at least July to September 2014,                               texted on multiple occasions

regarding       ’s conversations with competitors at                              regarding their

pricing and bids to CFA, Inc.

       26.     Brady and employees of other CFA, Inc. suppliers continued to exchange their

pricing information by email throughout this period, such as on August 7, 2014, when

                                                                      .

       27.     Defendants’ bid-rigging conspiracy not only continued after 2014, but expanded to

include additional CFA, Inc. suppliers. For instance, Defendant Mar-Jac did not begin supplying

broiler chicken to CFA, Inc. until 2017.




                                                              .

       28.     A year later, on August 19, 2016,

                                                                                        . These

communications, in furtherance of the conspiracy, occurred in the midst of the bidding period for

CFA, Inc.’s 2017 broiler business.



                                                                           .



                                               7
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 8 of 10 PageID #:285031




       29.     CFA, Inc. was directly and proximately injured by the bid-rigging conduct

described above and in the Superseding Indictment.

       30.     Defendants’ unlawful contract, combination, or conspiracy had the following

direct, substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

charged to, and paid by, CFA, Inc. for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) CFA, Inc. was deprived of the benefits of free, open, and

unrestricted competition in the United States chicken market; and (3) competition in establishing

the prices paid for chicken in the United States was unlawfully restrained, suppressed, or

eliminated.

       31.     As a direct and proximate result of Defendants’ above-described unlawful conduct,

CFA, Inc. paid artificially inflated prices for chicken.

       32.     As a direct and proximate result of Defendants’ above-described anticompetitive

conduct, CFA, Inc. was damaged in its business or property by paying prices for chicken that were

higher than they would have been but for Defendants’ unlawful conduct, which has resulted in an

amount of ascertainable damages to be established at trial.

       33.     Defendants’ anticompetitive conduct described in this Complaint constitutes a per

se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Alternatively, Defendants’ conduct is

also unlawful under the Rule of Reason standard of antitrust liability because at all relevant times

Defendants possessed significant market power in the market for broilers and their conduct had

actual anticompetitive effects with no or insufficient offsetting pro-competitive justifications.




                                                  8
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 9 of 10 PageID #:285032




                                     PRAYER FOR RELIEF

          WHEREFORE, CFA, Inc. respectfully requests that the Court:

          A.     Enter joint and several judgments against Defendants in favor of CFA, Inc.;

          B.     Award CFA, Inc. damages against Defendants in a joint and several judgment for

an amount to be determined at trial to the maximum extent allowed under the claims stated above

as well as treble damages, any other enhancement of damages, attorneys’ fees, expenses, and costs

as provided by law;

          C.     Award CFA, Inc. its pre- and post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

          D.     Award CFA, Inc. its attorneys’ fees, litigation expenses, and costs, as provided by

law, including the federal antitrust laws; and

          E.     Grant CFA, Inc. such other and further relief that the Court may deem just and

proper.

                                         JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, CFA, Inc. demands a trial by jury on all

issues so triable.

                                                 Respectfully Submitted,




Dated: January 28, 2021                          /s/ Matthew J. Calvert
                                                 Matthew J. Calvert (admitted pro hac vice)
                                                 HUNTON ANDREWS KURTH LLP
                                                 Bank of America Plaza, Suite 4100
                                                 600 Peachtree Street NE
                                                 Atlanta, GA 30308
                                                 (404) 888-4000
                                                 mcalvert@huntonak.com



                                                    9
Case: 1:16-cv-08637 Document #: 4238 Filed: 01/28/21 Page 10 of 10 PageID #:285033




                                     Ryan P. Phair (#479050)
                                     Craig Y. Lee (admitted pro hac vice)
                                     Emily K. Bolles (admitted pro hac vice)
                                     Christopher C. Brewer (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     2200 Pennsylvania Avenue, NW
                                     Washington, D.C. 20037-1701
                                     (202) 955-1500
                                     rphair@huntonak.com
                                     craiglee@huntonak.com
                                     ebolles@huntonak.com
                                     brewerc@huntonak.com

                                     John S. Martin (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     Riverfront Plaza, East Tower
                                     951 East Byrd Street
                                     Richmond, VA 23219-4704
                                     (804) 788-8200
                                     marinj@huntonak.com

                                     Julie B. Porter (#6243787)
                                     SALVATORE PRESCOTT PORTER
                                     & PORTER, PLLC
                                     1010 Davis Street
                                     Evanston, IL 60201
                                     (312) 283-5711
                                     porter@sppplaw.com

                                     Attorneys for Plaintiff Chick-fil-A, Inc.




                                       10
